OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN CORNYN




                                                       July 9,2002



The Honorable Gwyn Shea                                        Opinion No. JC-0526
Texas Secretary of State
P.O. Box 12697, Capitol Station                                Re: Duties of the county clerk with regard to
Austin, Texas 78711                                            financing statement filings (RQ-0497-JC)


Dear Secretary Shea:

         The Uniform Commercial Code - Secured Transactions, codified at chapter 9 of the Business
and Commerce Code, see TEX. BUS. & COM. CODEANN. $9 9.101-.709 (Vernon Supp. 2002) (the
“Act”), provides for the perfection and regulation of security interests in personal property and
fixtures. See id. Chapter 9 was substantially revised in 1999, including the provisions establishing
the office in which financing statements must be filed to perfect security interests in the various
types of personal property and fixture collateral. See Act of May 17,1999,76th Leg., R.S., ch. 414,
§ 1.01, 1999 Tex. Gen. Laws 2639,270O. The revised provisions became effective July 1,200l.
See id. 8 3.01,1999 Tex. Gen. Laws at 2747. You ask us to “clarify” the duties of the county clerk
with respect to financing statement filings under revised chapter 9, as requested in a brief submitted
on behalf of Texas Association of Counties and the County & District Clerk’s Association of Texas. *

         We conclude that under the Act a county clerk must accept financing statement filings to
perfect security interests in “as-extracted collateral or timber to be cut” or fixture filings if the
financing statements are communicated by authorized methods or media, provide legible information
about the parties and the collateral, and are accompanied by sufficient filing fees. We also conclude
that financing statements to perfect security interests in “as-extracted collateral or timber to be cut”
and fixture filing financing statements must be filed in the “real property records,” and they are not
required to be signed. Finally, we conclude that financing statements to continue the effectiveness
of or amend pre-effective-date financing statements filed in the office of the county clerk to perfect
security interests in consumer goods must be filed in the office of the Secretary of State. Financing
statements to terminate such pre-effective-date financing statements must be filed in the office of
the county clerk unless initial financing statements relating to the pre-effective-date       financing
statements have been filed in the office of the Secretary of State.



            ‘You ask us to address the “[Texas Association of Counties] requested clarification of the duties of the County
Clerks.”    Letter from Geoffrey S. Connor, Assistant Secretary of State, to Honorable John Comyn, Texas Attorney
General    (Dec. 19,200l) (on tile with Opinion Committee) [hereinafter Request Letter]; Brief from Rex Hall, Associate
General    Counsel, Texas Association of Counties, to Honorable John Comyn, Texas Attorney General (Nov. 19,200l)
(on file   with Opinion Committee) [hereinafter TAC Briefl.
The Honorable   Gwyn Shea - Page 2              (JC-0526)




         You first ask us to clarify that county clerks must, as the TAC Brief asserts, “accept financing
statements where the collateral is ‘as-extracted collateral or timber to be cut’ or fixtures.” Request
Letter, supra note 1, at 1; see also TAC Brief, supra note 1, at 4. We agree that a county clerk must
accept financing statement filings to perfect security interests in “as-extracted collateral or timber
to be cut” or fixture filings if they are communicated by authorized methods or media, provide
legible information about the parties and the collateral, and are accompanied by sufficient filing fees.

         Prior to July 1,2001, former section 9.401 of the Business and Commerce Code required
financing statements to perfect security interests in consumer goods, timber to be cut, minerals or
the like, and fixture filings to be filed in the office of the county clerk; and financing statements to
perfect security interests in all other items to be filed in the office of the Secretary of State. It
provided that:

                     (a) The proper place to file in order to perfect a security interest
                is as follows:

                        (1) when the collateral is consumer goods, then in the office
                of the County Clerk in the county of the debtor’s residence or if the
                debtor is not a resident of this state then in the office of the County
                Clerk in the county where the goods are kept;

                         (2) when the collateral is timber to be cut or is minerals or the
                like (including oil and gas) or accounts subject to Subsection (e) of
                Section 9.103 [mineral interests], or when the financing statement is
                filed as afixturefiling   (Section 9.3 13) and the collateral is goods
                which are or are to become fixtures, then in the office of the County
                Clerk in the county where a mortgage on the real estate would be
                filed or recorded;

                        (3) in all other cases, in the office of the Secretary of State.

Act ofMay 21,1985,69th   Leg., R.S., ch. 914, $5 3-4,1985 Tex. Gen. Laws 3081,3082, amended
and renumbered by Act of May 17, 1999, 76th Leg., R.S., ch. 414, 8 1 .Ol, 1999 Tex. Gen. Laws
2639,270O (emphasis added); see also TEX. Bus. & COM.CODEANN. 6 9.501 (Vernon Supp. 2002).

         The above filing provisions were changed effective July 1,200l. Section 9.501 of revised
chapter 9 now establishes the proper office in which to file financing statements to perfect security
interests and provides as follows:

                    (a) Except as otherwise provided in Subsection (b), if the local
                law of this state governs perfection of a security interest or
                agricultural lien, the office in which to file a financing statement to
                perfect the security interest or agricultural lien is:
The Honorable      Gwyn Shea - Page 3                    (JC-0526)




                         (1) the office designated for the filing or recording                     of a
                  record of a mortgage on the related real property, if:

                                 (A) the collateral is as-extracted collateral’ or timber to
                  be cut; or

                               (B) the financing statement is filed as afixturejZing                and
                  the collateral is goods that are or are to become fixtures; or

                           (2) the office of th e S ecretary of State, in all other cases,
                  including a case in which the collateral is goods that are or are to
                  become fixtures and the financing statement is not filed as a fixture
                  filing.

                         (b) The office in which to file a financing statement to perfect a
                   security interest in collateral, including fixtures, of a transmitting
                   utility is the office of the Secretary of State. The financing statement
                   also constitutes a fixture filing as to the collateral indicated in the
                   financing statement that is or is to become fixtures.

Id. 6 9.501 (emphasis added) (footnote added). Under section 9.501, financing statements to perfect
security interests in “as-extracted collateral or timber to be cut” and fixture filing financing
statements must be filed in the “office designated for the filing or recording of a record of a mortgage
on the related real property.” See id.3 Financing statements to perfect security interest in all other
goods, including consumer goods, must be filed in the office of the Secretary of State.

        The “office designated for the filing or recording of a record of a mortgage on the related real
property” in which financing statement filings to perfect security interests in “as-extracted collateral
or timber to be cut” and fixture filing must be made is the office of the county clerk. The county
clerk of a county serves as the “recorder of the county.” TEX. CONST.art. V, $ 20. The county
clerk’s duties as a recorder are prescribed by statute. Under the Property Code, a county clerk must
record any “instrument authorized or required to be recorded in that clerk’s office that is proved,



           2“As-extracted collateral” is: (1) oil, gas, or other minerals subject to a security interest that is created by a
debtor having an interest in the minerals before their extraction and which security interest attaches to them as extracted;
or (2) “accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had
an interest before extraction.” TEX. Bus. & COM. CODEANN. 0 9.102(a)(6) (Vernon Supp. 2002).

           3See also TEX. Bus. & COM. CODEANN. 8 9.501 cmt. 2 (Vernon Supp. 2002) (“[Tlhis Article dictates central
filing for most situations, while retaining local filing for real-estate-related collateral and special filing provisions for
transmitting utilities.“); id. cmt. 4 (“There are two ways in which a secured party may file a financing statement to
perfect security interest in goods that are or are to become tixtures. It may file in the Article 9 records, as with most
other goods. [(a)(2)]. Or it may file the financing statement as a ‘fixture filing,’ . . . in the office in which a record of
a mortgage on the related real property would be filed. [(a)( l)(B)].“).
The Honorable   Gwyn Shea - Page 4              (JC-0526)




acknowledged, or sworn to according to law[.]” TEX.PROP.CODEANN. 8 11.004(a) (Vernon Supp.
2002). Similarly, under the Local Government Code, the county clerk must “record each deed,
mortgage, or other instrument that is required or permitted by law to be recorded.” TEX.Lot. GOV’T
CODEANN. 0 192.001 (Vernon 1999). A mortgage must be recorded in the office of the county clerk.
To be valid against a creditor or a subsequent purchaser, a mortgage must be “acknowledged, sworn
to, or proved and filed for record as required by law.” TEX. PROP.CODEANN. 8 13.001(a) (Vernon
Supp. 2002); see also id. 9 13.001 (c) (section does not apply to financing statement or continuation
statement filed for record under Business & Commerce Code). “To be effectively recorded, an
instrument relating to real property. . . must be recorded in the county in which a part of the property
is located.” Id. 0 11 .OOl .

         In short, financing statements to perfect security interests in “consumer goods” are no longer
required to be filed in the office of the county clerk as they were prior to July 1,200l. They must
be filed in the office of the Secretary of State. However, financing statements to perfect security
interests in “as-extracted collateral or timber to be cut” and fixture filing financing statements are
still required to be filed in the office of the county clerk.

        The county clerk, as a “filing office,” may reject financing statement filings for limited
reasons. “Filing office,” as defined in section 9.102(a)(37) of the Act, “means an office designated
in Section 9.501 as the place to file a financing statement.”         TEX. Bus. & COM. CODE ANN.
8 9.102(a)(37) (V emon Supp. 2002). Section 9.520(a) provides that: “A filing office shall refuse
to accept a record for filing for a reason set forth in Section 9.5 16(b) and may refuse to accept a
record for filing only for a reason set forth in Section 9.5 16(b).” Id. 8 9.520. The section 9.5 16(b)
reasons, in general are failure to: (1) communicate the record by a method or medium authorized
by the filing office; (2) provide sufficient filing fee; or (3) provide legible information about the
parties or collateral. See id. tj 9.5 16.

         You next ask us to clarity “whether these financing statements are to be filed with the real
property records to which they pertain rather than as separate ‘UCC’ filings; and if filed in the real
estate records, whether the financing statements must be signed.” Request Letter, supra note 1, at
1; see also TAC Brief, supra note 1, at 4. See, e.g., TEX.LOC.GOV’TCODEANN.9 193.005 (Vernon
1999) (county clerk to maintain “in a manner similar to that by which the index to real property
record is maintained,” index “to all recorded instruments relating to goods, chattels, and other
personal property . . . .“).

         To the extent we understand the question, we conclude that financing statements to perfect
security interests in “as-extracted collateral or timber to be cut” and fixture filing financing
statements are required to be filed in the “real property records.” Section 9.501 does not specify
where in the office of the county clerk or how filings to perfect security interests in “as-extracted
collateral or timber to be cut” or fixture filings are to be made. See TEX. Bus. & COM. CODEANN.
8 9.501 (Vernon Supp. 2002). However, section 9.502, which prescribes the contents of a financing
statement, indicates that such filings must be made in the real property records.             See id.
0 9.502(b)(2).    Subsection (b)(2) provides that “a financing statement that covers as-extracted
The Honorable   Gwyn Shea - Page 5              (JC-0526)




collateral or timber to be cut, or that is filed as a fixture filing and covers goods that are or are to
become fixtures, must satisfy Subsection (a) [provide names of debtor and secured party or its
representative, and indicate collateral covered] and also . . . indicate that it is to befiledfor record
in the real property records[.]” Id. (emphasis added).

         We also conclude that a financing statement required to be filed in the real property records
need not be signed. Section 9.502, prescribing the content of a financing statement, does not require
it to be signed. See id. 8 9.502. The official comments to section 9.502 specifically explain this
omission:     “Whereas former Section 9-402(l) required the debtor’s signature to appear on a
financing statement, this Article [9] contains no signature requirement.       The elimination of the
signature requirement facilitates paperless filing.” See id. 5 9.502 cmt. 3. We note that the Property
Code does not provide otherwise. Section 12.00 1(a) of the Property Code broadly provides that
“[a]n instrument concerning real or personal property may be recorded if it has been acknowledged,
sworn to with a proper jurat, or proved according to law.” TEX. PROP.CODEANN. 5 12.001(a)
(Vernon Supp. 2002). Subsection (c), however, specifically provides that this section does not
“require the acknowledgment       or swearing or prohibit the recording of a financing statement, a
security agreement filed as a financing statement, or a continuation statement filed for record under
the Business & Commerce Code.” Id. 8 12.001 (c); see also id. 5 13.001 (a) (conveyance of an
interest in real property must be acknowledged, sworn to, or proved); (c) (section’s requirement does
not apply to financing statement or continuation statement filed for record under Business &
Commerce Code).

        Finally, you ask us to address the clarification requested by the TAC Brief “regarding the
proper filing office for amendments, continuations and other filings pertaining to pre-effective-date
financing statements concerning consumer goods.” Request Letter, supra note 1, at 1. The TAC
Brief notes as follows:

                [I]t appears, that other than termination statements, any subsequent
                filing intended to amend or continue a financing statement pertaining
                to consumer goods that was filed before July 1’2001 should be filed
                with the Secretary of State, not with the County Clerk.           This
                understanding     is not uniformly      held, however.     Anecdotal
                information    indicates that some clerk’s offices are accepting
                amendments      and other filings pertaining to pre-effective-date
                financing statements concerning consumer goods.

TAC Brief, supra note 1, at 5-6. We agree with the TAC Briefs assertion that, other than
termination financing statements, financing statement filings to amend or continue pre-effective-
date financing statements covering consumer goods are required to be filed with the office of the
Secretary of State.

         As indicated earlier, before July 1,2001, under former section 9.401, a financing statement
to perfect a security interest in consumer goods was required to be filed in the office of the county
The Honorable   Gwyn Shea - Page 6               (JC-0526)




clerk. See Act ofMay 21,1985,69th Leg., R.S., ch. 914, $5 3-4’1985 Tex. Gen. Laws 3081,3082,
amended and renumbered by Act ofMay 17,1999,76th Leg., R.S., ch. 414,§ 1 .Ol, 1999 Tex. Gen.
Laws 2639’2700 (emphasis added); see also supra p. 2. Now under section 9.501, such financing
statements are required to be filed in the office of the Secretary of State. See TEX. BUS. & COM.
CODE ANN. 5 9.501(a) (Vernon Supp. 2002); see also supra p. 2-3. You ask in general about
amending and continuing financing statements filed in the office of the county clerk to perfect
security interests in consumer goods prior to the July 1,200l effective date of the chapter 9 revisions
- pre-effective-date     financing statements.  See TEX. Bus. & COM. CODE ANN. 8 9.707(a), (e)
(Vernon Supp. 2002).

         As you know, chapter 9 includes several interrelated and somewhat convoluted transition
provisions for dealing with continuation and amendment of pre-effective-date financing statements.
We address these provisions here only in general terms and only to the extent necessary to answer
your question. We consider here sections 9.706 and 9.707.

         Section 9.706 authorizes the filing of “an initial financing statement” to continue the
effectiveness of a pre-effective-date financing statement not filed in the office established by section
9.501 for perfecting a security interest:

                    (a) The filing of an initial financing statement in the office
                spectj?ed in Section 9.501, as revised [county clerk for as-extracted
                collateral, timber to be cut, or fixture filing, otherwise Secretary of
                State], continues the effectiveness of a financing statement filed
                before the revision takes effect if:

                         (1) th e flI in g of an initial financing statement in that office
                would be effective to perfect a security interest under this chapter, as
                revised,

                         (2) th e P re -eff ec t ive-date financing statement was filed in an
                office in another state or another office in this state; and

                        (3) the initial financing statement satisfies Subsection       (c).

                     (b) [additional requirements regarding when initial statement is
                filed and the duration of effectiveness].

                    (c) To be effective for purposes         of Subsection   (a), an initial
                financing statement must:

                        (1) satis@ the requirements of Subchapter E, as revised [filing
                requirements], for an initial financing statement;
The Honorable      Gwyn Shea - Page 7                    (JC-0526)




                           (2) identify the pre-effective-date   financing statement by
                  indicating the office in which the financing statement was filed and
                  providing the dates of filing and file numbers, if any, of the financing
                  statement and of the most recent continuation statement filed with
                  respect to the financing statement; and

                          (3) indicate that the pre-effective-date              financing    statement
                   remains effective.

TEX. Bus. & COM. CODEANN. 0 9.706 (Vernon Supp. 2002) (emphasis                             added).

         Under subsection (a) of section 9.706, the effectiveness of a pre-effective-date      financing
statement filed in an office other than the one required under revised chapter 9 may be continued by
filing an initial financing statement in the office established by section 9.501. See id. $ 9.706(a).4
Subsection (c) of section 9.706 sets forth requirements for the subsection (a) initial filing statement:
it must satisfy the revised filing requirements; provide identifying information about the pre-
effective-date filing statement, including the other office in which it was filed; and it must indicate
that the pre-effective-date financing statement remains effective. See id.

         Section 9.707, another transition section, provides for generally amending and continuing
a pre-effective-date  financing statement:

                        (a) In this section, “pre-effective-date financing statement”means
                   a financing statement filed before the revision takes effect.

                        (b) After the revision takes effect, a person may add or delete
                   collateral covered by, continue or terminate the effectiveness of, or
                   otherwise amend the information provided in a pre-effective-date



         4As the official comments to section 9-706 of the Uniform Commercial        Code (not included with the text of the
Texas statute in Vernon’s) explain:

                   This section deals with continuing the effectiveness of financing statements that are
                   filed in the proper State and office under former Article 9, but which would be filed
                   in the wrong State or the wrong office of the proper State under this Article.
                   Section 9-705(d) provides that, under these circumstances, filing a continuation
                   statement after the effective date of this Article in the office designated by former
                   Article 9 would not be effective. This section provides the means by which the
                   effectiveness of such a financing statement can be continued if this Article governs
                   perfection under the applicable choice-of-law        rule: filing an initial fmancing
                   statement in the office specified by Section 9-501.

U.C.C. $9-706 cmt. l(2001); see aLso id. (“Although it has the effect of continuing the effectiveness of a pre-effective-
date financing statement, an initialfinancingstatement     described in this section is not a continuation statement. Rather,
it is governed by the rules applicable to initial financing statements.“) (emphasis added).
The Honorable      Gwyn Shea - Page 8                   (JC-0526)




                   financing statement only in accordance with the law of the
                  jurisdiction governing perfection as provided in Subchapter C [law
                   governing perfection and priority]. However, the effectiveness of a
                  pre-effective-date   financing statement also may be terminated in
                   accordance with the law of the jurisdiction in which the financing
                   statement is filed.

                       (c) Except as otherwise provided in Subsection (d), if the law of
                  this state governs perfection of a security interest, the information in
                  a pre-effective-date financing statement may be amended after the
                  revision takes effect only if

                        (1) the pre-effective-date     financing   statement    and                   an
                  amendment are filed in the office specified in Section 9.501;

                           (2) an amendment isfiled in the office specified in Section
                  9.501 concurrently with, or after the filing in that office of, an initial
                  financing statement that satisfies Section 9.706(c); or

                           (3) an initial financing statement that provides the information
                  as amended and satisfies Section 9.706(c) is filed in the office
                  specified in Section 9.501.

                      (d) If the law of this state governs perfection of a security interest,
                  the effectiveness of a pre-effective-date financing statement may be
                  continued only under Sections 9.705(d)5 and (f)6 or Section 9.706.


         ‘Section 9.705 deals with the effectiveness   of actions taken before July 1,200l    to perfect a security interest.
Section 9.705(d) provides that:

                            The filing of a continuation statement after the revision takes effect does
                  not continue the effectiveness of the fmancing statement filed before the revision
                  takes effect. However, upon the timely filing of a continuation statement after the
                  revision takes effect and in accordance with the law of the jurisdiction governing
                  perfection as provided in Subchapter C [law governing perfection and priority,
                  sections 9.301-.343], as revised, the effectiveness of a financing statement filed in
                  the same office in that jurisdiction before the revision takes effect continues for the
                  period provided by the law of that jurisdiction.

Id. 0 9.705(d).The meaning of this provision is not readily apparent. The official comments to section 9-705 of the
Uniform   Commercial Code (not included with the text of the Texas statute in Vernon’s) explain that:

                  A financing statement filed before the effective date of this Article [9] may be
                  continued only by filing in the State and office designated by this Article. This
                  result is accomplished in the following manner: Subsection (d) indicates that, as
                                                                                                               (continued...)
The Honorable       Gwyn Shea - Page 9                     (JC-0526)




                        (e) Whether or not the law of this state governs perfection of a
                   security interest, the effectiveness of a pre-effective-date financing
                   statement filed in this state may be terminated after the revision takes
                   effect by filing a termination statement in the office in which the
                   pre-effective-date   financing statement is filed, unless an initial
                   financing statement that satisfies Section 9.706(c) has been filed in
                   the office specified by the law of the jurisdiction governing perfection
                   as provided in Subchapter C [law governing perfection and priority]
                   as the office in which to file a financing statement.

TEX. Bus. & COM. CODEAN-N. fj 9.707(a)-(e)                    (V emon Supp. 2002) (emphasis               added) (footnotes
added).

          Under section 9.707(c)(l), a pre-effective-date financing statement filed in the proper office
under section 9.501 may be effectively amended by filing an amendment in that same office. See
id. tj 9.707(c), ( e ) ; see also U.C.C. $9-707 cmt. 3 (2001) (“[I]f the financing statement is filed in the
jurisdiction and office determined by this Article [9], then an effective amendment may be filed in
the same office.“). If a pre-effective-date financing statement is not filed in the office established
by section 9.501, then an effective amendatory financing statement (other than a termination
 financing statement) cannot be filed in the same office in which the pre-effective-date statement is
 filed; the amendatory financing statement is required to be filed in the office specified under
 section 9.501. See TEX. BUS. & COM. CODEANN. 8 9.707(c), (e) (Vernon Supp. 2002); see also
U.C.C. 8 9-707 cmt. 3 (2001) (“If a pre-effective-date financing statement is filed in an office other
than the one specified by Section 9-501 of the relevant jurisdiction, then ordinarily an amendment
 filed in that office is ineffective . . . . Rather, the amendment must be effectuated by filing in the


          5(. ..continued)
                       a general matter, a continuation    statement filed after the effective date of this
                      Article does not continue the effectiveness of a fmancing statement filed under the
                       law designated by former Section 9- 103 [law governing perfection and priority].
                       Instead, an initial financing statement must be filed under Section 9-706. The
                       second sentence of subsection (d) contains an exception to the general rule. It
                      provides that a continuation statement is effective to continue the effectiveness of
                       a financing statement filed before this Article takes effect if this Article prescribes
                      not only the same jurisdiction but also the same filing office.

U.C.C. 0 9-705 cmt. 5 (2001).

          %ubsection   (f) of section 9.705 provides that:

                               A financing statement that includes a financing statement filed before the
                    revision takes effect and a continuation statement tiled after the revision takes
                    effect is effective only to the extent that it satisfies the requirements of Subchapter
                    E [filing requirements], as revised, for an initial financing statement.

TEX. Bus. & COM. CODEANN. $7.505(f)          (Vernon Supp. 2002).
The Honorable   Gwyn Shea - Page 10             (JC-0526)




jurisdiction and office determined by this Article.“). Subsections (c)(2) and (c)(3) direct how such
 a pre-effective-date    financing statement may be amended: by filing in the proper section 9.501
 office, an initial statement followed by an amendment, an initial statement concurrently with an
 amendment, or an initial statement that provides the amended information. See TEX. BUS. & COM.
 CODEANN. 5 9,707(c)(2)-(3) (Vernon Supp. 2002).

         Subsection (d) of section 9.707 is an exception to the general rule in subsection (c) regarding
amendments to a pre-effective-date        financing statement not filed in the section 9.501 office.
Subsection (d) provides that a financing statement to terminate a pre-effective-date           financing
statement filed in an office other than the one prescribed by section 9.501 is required to be filed in
the same office in which the pre-effective-date financing statement is filed unless an initial financing
statement relating to the pre-effective-date statement has been filed in the section 9.501 office. See
id.; see generally Tex. Att’y Gen. Op. No. JC-0486 (2002).

         In stun, section 9.501 requires that a financing statement to perfect a security interest in
consumer goods be filed in the office of the Secretary of State. A pre-effective-date         financing
statement filed in the office of the county clerk to perfect a security interest in consumer goods is
not filed in the proper section 9.501 office. A financing statement to continue the effectiveness of
or to amend such a pre-effective-date financing statement is required to be filed in the office of the
Secretary of State. A financing statement to terminate such apre-effective-date statement is required
to be filed in the office of the county clerk unless an initial financing statement relating to the pre-
effective-date statement has been filed in the office of the Secretary of State.
The Honorable Gwyn Shea - Page 11            (JC-0526)




                                      SUMMARY

                       Under chapter 9 of the Business and Commerce Code, TEX.
              BUS. & COM. CODEANN. 55 9.101-.709            (Vernon Supp. 2002) (the
              ccAct”), a county clerk must accept financing statement filings to
              perfect security interests in “as-extracted collateral or timber to be
              cut” or fixture filings if the financing statements are communicated
              by authorized methods or media, provide legible information about
              the parties and the collateral, and are accompanied by sufficient filing
              fees. Under the Act, financing statements to perfect security interests
              in “as-extracted collateral or timber to be cut” and fixture filing
              financing statements must be filed in the “real property records,” and
              they are not required to be signed. Finally, under the Act, financing
              statements to continue the effectiveness of or amend pre-effective-
              date financing statements filed in the office of the county clerk to
              perfect security interests in consumer goods must be filed in the
              office of the Secretary of State. However, financing statements to
              terminate such pre-effective-date financing statements must be filed
              in the office of the county clerk unless initial financing statements
              relating to the pre-effective-date    statements have been filed in the
               office of the Secretary of State.

                                              Ve    truly   ours,



                                            4klT .
                                              JOfiN    CORNYN
                                              Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Sheela Rai
Assistant Attorney General, Opinion Committee